Chief Justice Mercur
delivered the opinion of the court, March 81, 1884.
While the facts were conceded, on which this case was decided, yet they were not submitted in the form of a case stated so as to bar a writ of error without the right thereto being specifically reserved.
The Act of 9th April, 1873, applied to the county of Luzerne only. It was, therefore, special in its provisions, and extended to the whole territory within the limits of its boundaries. When the Act of 12th June, 1878, was passed, the county contained more than one hundred and fifty thousand inhabitants. It was, therefore, by the express terms of the Act, excepted from the operation thereof. The latter Act did not repeal this special law in force in the county of Luzerne. Did the subsequent formation of the county of Lackawanna, out of a portion of the territory, operate as a repeal thereof in the new county? We think not. The Act providing for the formation of the cotmty did not repeal any of the special laws then in force. Although the name of the municipality which covered this portion of the territory was changed, yet the effect thereof was not, by implication, to repeal any local law then in force within its boundaries. It follows that the Act of 9th April, 1873, is still in force within the county of Lackawanna, and the learned judge committed no error in entering judgment in favor of the defendant in error.
Judgment affirmed.